Citation Nr: 0334369	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  01-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for impotence secondary 
to peptic ulcer disease with diarrhea.  

2.  Entitlement to an increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
30 percent disabling.  

3.  Entitlement to an increased disability rating for peptic 
ulcer disease with diarrhea, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On August 5, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Send the appellant a VCAA letter.

2.  Obtain the veteran's medical records 
from the VA Medical Centers/Outpatient 
Clinics in Decatur, Birmingham and 
Tuscaloosa, Alabama which pertain to 
treatment for PTSD, peptic ulcer disease 
with diarrhea, and/or impotence since 
April 2000.

3.  After receipt of these records, 
arrange for the veteran to be afforded VA 
psychiatric and psychological 
examinations for the purpose of assessing 
the severity of his PTSD.  The 
psychiatrist and psychologist must review 
the claims folders and provide an opinion 
as to all symptoms attributable to PTSD.  
Psychological testing should be 
conducted.  Thereafter, the examiners 
should offer an opinion as to the effect 
PTSD has on the veteran's social and 
industrial adaptability.  If the severity 
of PTSD has fluctuated since April 2000, 
the examiners must provide an opinion as 
to the approximate date(s) of any 
change(s).  A global assessment of 
functioning (GAF) score should be 
provided and its meaning should be 
explained in the context of the rating 
criteria.  The examiner's reports should 
discuss the context of their opinions in 
light of the other opinions of record to 
include the opinions of VA examiners in 
July 2000, and December 2001.  Any 
opinion must be supported by a complete 
written rationale.  The examination 
report should be typed.

4.  The veteran should also be scheduled 
for a VA genitourinary examination to 
determine the etiology of any current 
impotence/erectile dysfunction.  
Following an examination of the veteran 
and a through review of the claims 
folder, the examiner must opine whether 
it is at least as likely as not that 
impotence/erectile dysfunction is caused 
or aggravated by PTSD and/or peptic ulcer 
disease, to include medications used to 
treat these disorders.  Any opinion 
provided must discuss the other opinions 
of record, including the April 2000 note 
from David H. Morgan, M.D., the April 
2000 VA outpatient treatment note, and a 
July 2000 VA examination report.  The 
examination report should be typed.

5.  Finally, the veteran should be 
afforded a VA gastrointestinal 
examination by a gastroenterologist.  The 
examiner should address whether the 
veteran experiences demonstrably 
confirmative post-operative complications 
of stricture or continuing gastric 
retention; whether he experiences 
symptoms comparable to moderately severe 
duodenal ulcer disease with impairment of 
health manifested by anemia and weight 
loss, or by recurrent incapacitating 
episodes averaging 10 days or more in 
duration at least four or more times a 
year.  The examining gastroenterologist 
must also provide an opinion as to the 
effect peptic ulcer disease has on the 
appellant's industrial adaptability.

All findings must be reported in detail, 
and a complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



